—Motion by petitioner for reargument and renewal of his application for reinstatement as an attorney and counselor-at-law to the Bar of the State of New York.
The matter is referred to the Grievance Committee for the Second and Eleventh Judicial Districts for the investigation and report on certain outstanding complaints against the petitioner.
The motion for reargument and renewal will be held in abeyance pending the Committee’s report. Mollen, P. J., Lazer, Mangano, Gibbons and Brown, JJ., concur.